 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE OUTLAW LABORATORY, LP                         Case No.: 3:18-cv-840-GPC-BGS
12   LITIGATION
                                                         ORDER GRANTING EX PARTE
13                                                       MOTION TO FILE SUR-REPLY
14
                                                         [ECF No. 48]
15
16            Defendant/Counterclaimant Roma Mikha, Inc., and Third-Party Plaintiffs NMRM,
17   Inc. and Skyline Market, Inc. (collectively, “Counterclaimants”) have filed an ex parte
18   motion for leave to file a sur-reply in opposition to Plaintiff/Counterdefendant Outlaw
19   Laboratory, LP’s (“Outlaw”) motion to dismiss their amended first and second
20   counterclaims. (ECF No. 48).
21            Counterclaimants seek leave to file a “short” sur-reply to address a case which
22   Counterclaimants indicate was cited for the first time by Outlaw in its reply brief. (ECF
23   No. 48-1. at 3.) Specifically, Counterclaimaints argue that Outlaw mischaracterized the
24   legal holding of the court in In re Neurotin Marketing, 712 F.3d 51, 56–61 (1st Cir.
25   2013). Counsel for Outlaw has advised Counterclaimants that Outlaw opposes a sur-
26   reply.
27            Although the Local Civil Rules do not provide for the filing of sur-replies, district
28   courts have the discretion to permit or preclude such a filing. See, e.g., United States ex

                                                     1
                                                                                   3:18-cv-840-GPC-BGS
 1   rel Meyer v. Horizon Health Corp., 565 F.3d 1195, 1203 (9th Cir. 2009). Such discretion
 2   should be exercised in favor of allowing a movant’s request for a surreply only where a
 3   valid reason for additional briefing exists, such as where the non-moving party presented
 4   new arguments within their reply. See United States v. Venture One Mortg. Corp., No.
 5   13-CV-1872 W (JLB), 2015 WL 12532139, at *2 (S.D. Cal. Feb. 26, 2015); see also
 6   Hammett v. Am Bakers Ins. Co., 203 F.R.D. 690, 695 n.1 (S. D. Fla. 2001) (“Because
 7   Plaintiff presented new arguments and a new theory for certification in her Reply the
 8   Court will grant Defendants’ Motion for Leave to File a Sur–Reply.”)
 9         Because Counterclaimants seek to file a sur-reply for the limited purpose of
10   addressing a case newly raised in Outlaw’s reply, their motion is granted.
11   Counterclaimants may file a “short” sur-reply no longer than 3 pages in length; such sur-
12   reply must be submitted no later than January 31, 2019.
13         IT IS SO ORDERED.
14   Dated: January 28, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                              3:18-cv-840-GPC-BGS
